United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0550
Issued: July 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 10, 2017 appellant filed a timely appeal from a November 23, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an injury in the
performance of duty on June 24, 2016, as alleged.
FACTUAL HISTORY
On September 30, 2016 appellant, then a 46-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on June 24, 2016 he sustained a right knee injury when a dog

1

5 U.S.C. § 8101 et seq.

chased him after a delivery, he hit his knee on a fence, and he flipped over the fence. He stopped
work.
In a work excuse slip dated August 8, 2016, Dr. Kenneth Tuan, Board-certified in
orthopedic surgery, noted that appellant could return to work on September 15, 2016 with
restrictions of no climbing of stairs or ladders, no kneeling or squatting, no prolonged walking or
standing, no lifting over five pounds, and sedentary work only. In an undated work excuse slip,
He noted that from September 19 through October 18, 2016, appellant should work four hours
per day.
By letter dated October 17, 2016, OWCP informed appellant of the evidence it needed to
establish his claim, including additional factual and medical information regarding the
circumstances of the injury on June 24, 2016. It also asked him to provide statements from
witnesses to the incident. Appellant was afforded 30 days to submit the necessary evidence.
On October 20, 2016 the employing establishment continued appellant’s claim. It argued
that he failed to report his claimed injury as work related in a timely fashion, as he was off work
for two months prior to the injury. The employing establishment questioned why an employee
would wait 11 days to report an injury and alleged that it believed he injured his knee outside of
work.
In a report dated July 27, 2016, Dr. Tuan noted that appellant first noticed pain in his
knee on May 27, 2016, when he was walking at work and his knees buckled and popped. He
further stated that on June 24, 2016 appellant was delivering mail when a dog chased him and he
ran into a fence with his right knee. Dr. Tuan assessed appellant with right knee pain.
On August 16, 2016 Dr. Mark A. Muscato, Board-certified in diagnostic radiology,
reviewed a magnetic resonance imaging (MRI) scan of appellant’s right knee, stating
impressions of degenerative changes at the patellofemoral joint; a mild increased signal within
the anterior cruciate ligament that could relate to an acute or chronic strain injury; an increased
signal within the posterior horn of the medial meniscus, equivocal for a tear; and fluid adjacent
the patellar tendon insertion on the tibial tuberosity.
On October 17, 2016 Dr. Tuan examined appellant and provided a diagnosis of right
patellar chondromalacia with painful crepitus.
In an attending physician’s report (Form CA-20) dated October 27, 2016, Dr. Tuan again
diagnosed appellant with right patellar chondromalacia. He checked a box marked “yes”
affirming that he believed the condition was caused or aggravated by the incident of
June 24, 2016.
On October 19, 2016 Dr. Tuan recommended that appellant not return to work until
October 24, 2016.
By decision dated November 23, 2016, OWCP denied appellant’s claim for
compensation. It found that because the medical evidence noted that appellant had first noticed
pain on May 27, 2016, before the alleged incident of June 24, 2016, appellant had not established

2

the factual component of fact of injury. Additionally, it found that appellant did not establish
“that an event … caused the condition diagnosed and it[s] connection with the injury or event.”
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury3 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
evidence sufficient to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her condition relates to the employment incident.5
With respect to the first component of fact of injury, the employee has the burden of
proof to establish the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative, and substantial evidence.6 An injury does not have to
be confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury
in the performance of duty, but the employee’s statements must be consistent with the
surrounding facts and circumstances and his or her subsequent course of action.7 An employee
has not met his or her burden of proof of establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.8
Such circumstances as late notification of injury, lack of confirmation of injury, continuing to
work without apparent difficulty following the alleged injury, and failure to obtain medical
treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in
2

5 U.S.C. §§ 8101 et seq.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

7

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

8

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

3

determining whether a prima facie case has been established.9 However, an employee’s
statement alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.10
The claimant has the burden of proof to establish by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.11 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.12
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.13 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and
compensable employment factors.14 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.15
ANALYSIS
The Board finds that appellant has established that the incident of June 24, 2016 occurred
as alleged. The Board also finds that appellant has established a medical diagnosis related to his
claimed injury. However, appellant did not meet his burden of proof to establish causal
relationship between the claimed injury and the incident of June 24, 2016.
In his initial claim, appellant described the incident resulting in injury as a dog chasing
him after a delivery, causing him to hit his knee on a fence, and flip over the fence. As noted
above, an employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.16
9

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

10

D.B., 58 ECAB 464, 466-67 (2007); Robert A. Gregory, 40 ECAB 478, 483 (1989).

11

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

12

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

13

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
14

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

15

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

16

Supra note 10.

4

In a subsequent medical report, dated July 27, 2016, Dr. Tuan noted that appellant first
noticed pain in his knee on May 27, 2016, when he was walking at work and his knees buckled
and popped. The fact that appellant may have noticed pain in his knee prior to June 24, 2016
does not cast sufficient doubt on his account of the incident on that date to render it refuted by
strong or persuasive evidence. Similarly, while the employing establishment contended that the
claim should be denied because appellant waited 11 days to inform them, 11 days is not a
sufficiently long period of time to qualify as “strong or persuasive evidence” that appellant’s
account of events is insufficient to establish his claim. As such, appellant’s account of the events
of June 24, 2016 are of great probative value and sufficient to establish that the incident occurred
as alleged.
Furthermore, appellant submitted evidence sufficient to establish that he was diagnosed
with a condition related to his claimed right knee injury. In several reports, Dr. Tuan diagnosed
appellant with right patellar chondromalacia.
However, the Board finds that appellant did not submit evidence sufficient to establish
causal relationship between his diagnosed right knee condition and the June 24, 2016 incident.
Medical evidence submitted to support a claim for compensation should reflect a correct history,
and the physician should offer a medically-sound explanation of how the work incident caused or
aggravated the claimed condition.17 There are no medical reports of record containing a
rationalized opinion as to how the incident of June 24, 2016 caused or aggravated appellant’s
claimed condition. In his report dated October 27, 2016, Dr. Tuan checked a box marked “yes”
indicating that the diagnosed condition was causally related to the employment incident. The
Board has held that a report that addresses causal relationship with a check mark, without
medical rationale explaining how the work factors caused the alleged injury, is of diminished
probative value and is insufficient to establish causal relationship.18 Moreover, none of
Dr. Tuan’s medical reports discuss the significance of appellant’s preexisting right knee pain as
it relates to the claimed right knee injury of June 24, 2016.19
OWCP also received a report from Dr. Muscato dated August 16, 2016 in which he
reviewed appellant’s MRI scan and provided diagnoses for appellant’s right knee condition.
Diagnostic test reports, however, are of limited probative value if they fail to provide an opinion
on causal relationship between the diagnosed condition and the employment incident.20
For these reasons, the Board finds that the evidence of record is insufficient to meet
appellant’s burden of proof. Lacking such opinions and well-rationalized explanation, appellant
has not submitted sufficient evidence to establish a causal relationship between the accepted
employment incident of June 24, 2016 and his diagnosed right knee condition. As appellant has
not submitted any rationalized medical evidence to support his allegation that he sustained an

17

D.D., Docket No. 13-1517 (issued April 14, 2014).

18

See S.C., Docket No. 17-0103 (issued May 2, 2017).

19

See D.A., Docket No. 10-2075 (issued June 22, 2011).

20

See D.H., Docket No. 17-0178 (issued May 10, 2017).

5

injury causally related to duties of his employment on June 24, 2016, he has not met his burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right knee
condition causally related to the accepted June 24, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the November 23, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: July 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

